An application for rehearing was filed in this case on March 8, 1943. Notice of the judgment of this Court was received by counsel for appellant on February 19, 1943, from which date the delay for filing an application for a rehearing is to be counted. Sec. 24, Article 7, Constitution of 1921.
Under Act No. 16 of 1910, judgments rendered by this Court become final and executory on the fifteenth calendar day after rendition (after service of notice under Article of the Constitution supra).
Excluding the day on which the notice was served, fourteen days were allowed in which to file the application. From February 20, 1943, to March 5, 1943, inclusive, was the period in which to file the application. The application was filed three days thereafter.
Therefore the application comes too late and it cannot be considered.